EXHIBIT 10.9

 

ARCUS BIOSCIENCES, INC.

AMENDED COMPENSATION PROGRAM FOR NON-EMPLOYEE DIRECTORS

EFFECTIVE AS OF MARCH 21, 2019

 

A.

Cash Compensation: Annual cash retainers each paid quarterly, in arrears.

 

 

 

 

 

 

 

 

1.    

  

Retainer for each non-employee member of the Board:

  

 

$35,000

 

 

 

 

2.

  

Additional retainer for Lead Independent Director:

  

 

$3,500

 

 

 

 

3.

  

Additional retainer for Chair of Audit Committee:

  

 

$15,000

 

 

 

 

4.

  

Additional retainer for Chair of Compensation Committee:

  

 

$10,000

 

 

 

 

5.

  

Additional retainer for Chair of Nominating and Corporate Governance Committee:

  

 

$8,000

 

 

 

 

6.

  

Additional retainer for non-Chair members of Audit Committee:

  

 

$7,500

 

 

 

 

7.

  

Additional retainer for non-Chair members of Compensation Committee:

  

 

$5,000

 

 

 

 

8.

  

Additional retainer for non-Chair member of Nominating and Corporate Governance
Committee:

  

 

$4,000

 

 

B.

Equity Compensation

 

 

1.

Initial stock option grants. An initial option to purchase up to 50,000 shares
of the Company’s common stock will be granted under the Company’s 2018 Equity
Incentive Plan (the “Plan”) automatically without any further action on the part
of the Board or the Compensation Committee on the date the person becomes a
director of the Company, shall have an exercise price equal to the Fair Market
Value (as defined in the Plan) on the date of grant and shall vest and become
exercisable in equal monthly installments over 36 months of continuous service
provided by such member of the Board of Directors. The initial option will
become fully vested and exercisable in the event that the Company is subject to
a change in control.

 

 

2.

Annual stock option grants. An annual option to purchase up to 35,000 shares of
the Company’s common stock will be granted under the Plan automatically without
any further action on the part of the Board or the Compensation Committee on the
date of the Company’s annual meeting of stockholders, and shall have an exercise
price equal to the Fair Market Value (as defined in the Plan). Subject to the
director’s continuous service on the Board of Directors, the annual option will
vest and become exercisable in full on the earlier of (x) the date that is 12
months following the date of grant or (y) the date of the next annual
stockholder meeting following the grant. The annual option will become fully
vested and exercisable in the event that the Company is subject to a change in
control. The foregoing notwithstanding, a new director who has received an
initial option grant will not in the same calendar year receive an annual option
grant.

 

 

 

 



--------------------------------------------------------------------------------

 

3.

“Change in Control” shall mean (i) a sale, conveyance or other disposition of
all or substantially all of the assets, property or business of the Company,
except where such sale, conveyance or other disposition is to a wholly owned
subsidiary of the Company, (ii) a merger or consolidation of the Company with or
into another corporation, entity or person, other than any such transaction in
which the holders of voting capital

stock of the Company outstanding immediately prior to the transaction continue
to hold a majority of the voting capital stock of the Company (or the surviving
or acquiring entity) outstanding immediately after the transaction (taking into
account only stock of the Company held by such stockholders immediately prior to
the transaction and stock issued on account of such stock in the transaction),
or (iii) the direct or indirect acquisition (including by way of a tender or
exchange offer) by any person, or persons acting as a group, of beneficial
ownership or a right to acquire beneficial ownership of shares representing a
majority of the voting power of the then outstanding shares of capital stock of
the Company; provided, however, that a Change in Control shall not include any
transaction or series of related transactions (1) principally for bona fide
equity financing purposes or (2) effected exclusively for the purpose of
changing the domicile of the Company. A series of related transactions shall be
deemed to constitute a single transaction for purposes of determining whether a
Change in Control has occurred. In addition, if a Change in Control constitutes
a payment event with respect to any amount that is subject to U.S. Internal
Revenue Code Section 409A, then the transaction must also constitute a “change
in control event” as defined in Treasury Regulation Section 1.409A-3(i)(5) to
the extent required by such U.S. Internal Revenue Code Section 409A.

 

C.

Expenses

The reasonable expenses incurred by directors in connection with attendance at
Board or committee meetings will be reimbursed upon submission of appropriate
substantiation.

 